— Writ of habeas corpus in the nature of an application to release the petitioner from the custody of the City of New York Department of Correction. Application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed *721by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the writ is dismissed, without costs or disbursements.
Under the circumstances presented, the petitioner is not entitled to relief in a habeas corpus proceeding (see CPLR art 70; People ex rel. Vogelfang v Perez, 66 AD3d 1052 [2009]; People ex rel. Douglas v Vincent, 67 AD2d 587 [1979], affd 50 NY2d 901 [1980]; cf. People ex rel. Bedell v Ercole, 71 AD3d 801 [2010]). Dillon, J.E, Chambers, Austin and Duffy, JJ., concur.